RESCRIPT
CARPENTER, J.
This action was tried on the 5th oí January, 1927, in Providence. The jury found a verdict for the defendant, and thereupon the plaintiff filed a motion for a new trial, alleging the following reasons:
1. That the verdict is contrary to the law.
2. That the verdict is contrary to the evidence.
3. That the verdict is contrary to the law and the evidence and the weight thereof.
Said motion was heard on the 5th of February, 1927.
It appeared from the evidence that the plaintiff was riding as a passenger in a truck along Broadway, in the city of Providence, going toward Olney-ville. The truck was traveling on the right side of the street, and as the driver of the truck approched Marshall street he attempted to turn to his left and cross the car tracks on Broadway and enter Marshall *137street, where it appeared lie intended to go.' About the time that be reached the second car track, an electric car belonging to the defendant company, going toward the center of the city, struck the truck and the plaintiff was injured.
For Plaintiff: Uldrich Pettine.
For Defendant: A. R. Williams & Clifford Whipple.
The motorman of the trolley ear testified that he was 55 years of age and had operated electric cars for 27 years, and that the car was traveling about 15 miles an hour, and that he was looking straight ahead. He said he saw the truck in which the plaintiff was riding about 100 feet away coming up the right side of Broadway; that the electric car was coasting; that he kept moving, and that suddenly he saw the truck turn about 15 feet away and start across the track. He also testified that he did everything he could to stop the electric car when he saw the truck was in danger. His testimony was partially corroborated by two persons who were passengers in the car.
The case went to the jury upon the issue as to whether or not the motorman had done everything he could to stop the car after he saw the truck was in danger. The jury by their verdict apparently decided that the motorman was noi guilty of any negligence and was in the exercise of due care, and -had done everything that he could to prevent the accident after it was apparent to him that the electric car might strike the truck.
The Court feels that this verdict was entirely warranted by the evidence, and that by a verdict for the defendant substantial justice has been done in the case.
Motion for nev trial denied.